DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection of claims 1-7 under 35 USC 112
In light of Applicant’s amendments, these rejections have been withdrawn.

Regarding the rejection of claims 1-4 and 6 under 35 USC 103
	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
	While Examiner appreciates the differences between Takano’s disclosure and Applicant’s disclosed invention, the currently amended claims are not so specific as to differentiate over Takano’s teachings. 
Applicant contends that Takano fails to disclose the claimed method because “Takano does not compensate for differences between the individual ejection units,” stating that “the reference profile of the embodied invention is exactly meant to compensate for differences between the individual ejection units” (page 7 of remarks).  However, the claims are not so specific as to require compensation for differences between individual ejection units.  Rather, the claims merely require the setting to be adjusted “on the basis of a difference between the operation profile and the reference profile” the reference profile being “established by deriving said indicator for a plurality of ejection units.”  In fact, the claims do not require any steps regarding individual ejection units.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

For the reasoning above, it seems that Takano continues to read on the claimed invention.  Examiner has found no reason to withdraw this rejection.

Regarding the rejection of claim 7 under 35 USC 102
	Examiner recognizes Applicant’s submission that claim 7 depends from claim 1.  However, Examiner submits that the claim 7 does not require all the limitations of claim 1.  Specifically, the claimed jetting device of claim 7 does not require performance of the claim 1 method, but only a structure that is “configured to perform the method according to claim 1.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Takano (US 2012/0249638 A1).
Regarding claim 7:
	Takano et al. disclose a jetting device having an array of ejection units (Fig. 3), each of the ejection unit comprising:
	a cavity (50) connected to a nozzle (52: Fig. 3B); and
	an actuator (45) associated with a cavity for exciting a pressure wave in the liquid in the cavity (paragraph 47),
	wherein the jetting device is configured to perform the method according to claim 1 (Figs. 1-3).
	Please note that the claim limitation that “the jetting device is configured to perform the method of claim 1” is written as a limitation of intended use for the jetting device. In other words, the jetting device must be structurally configured such that it is capable of performing the method.  In this case, it is not necessary that the jetting device actually perform the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0249638 A1).
Regarding claim 1:
	Takano et al. disclose a method of controlling a property of liquid droplets ejected from a jetting device (100), having an array of ejection units (Fig. 3A), each of which comprises a cavity (50) connected to a nozzle (52) and an actuator (45) associated with the cavity for exciting a pressure wave in the liquid in the cavity (paragraph 47), the method comprising the steps of:
	monitoring a sub-threshold pressure wave (residual vibrations Rv) oscillating in the cavity (S102: paragraph 58 & Fig. 12), the pressure wave having an amplitude not large enough for jetting-out a droplet (Fig. 8);
	deriving an indicator (characteristics value Cv) for the viscosity of the liquid from the behavior of the sub-threshold pressure wave (S104: paragraph 58 & Fig. 12);
	adjusting a setting of the jetting device on the basis of the indicator (S105: paragraph 58 & Fig. 12);
	performing a reference calibration in which a reference profile is established by deriving the indicator for a plurality of ejection units (the TBL1 & TBL2 correlations are set: paragraph 57 & Fig. 11);
	performing a monitoring and control step in an operating state of the jetting device to establish an operation profile of the indicator (characteristics values Cv are recalculated for each nozzle in each adjustment period RFL: paragraphs 48, 58 & Figs. 7, 10); and

	Takano et al. do not expressly disclose the step of establishing a reference profile in which the array of ejection units is kept at a reference temperature.
	However, Takano et al. do disclose that the reference profile is established “in advance, experimentally or statistically” (paragraph 57), and correlates indicator values to temperature values (see TBL1).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to experimentally establish Takano et al.’s reference profile by keeping the array of ejection units at a reference temperature so as to determine the corresponding characteristic value, and so form the correlations found in TBL1.
Regarding claim 2:
	Takano et al.’s modified method comprises all the limitations of claim 1, and also that the monitoring and control step includes adjusting waveforms of actuation voltages to be applied to the actuators of the individual ejection units (paragraphs 58-59 & Fig. 13).
Regarding claim 3:
	Takano et al.’s modified method comprises all the limitations of claim 1, and also that the monitoring and control step comprises adjusting a temperature profile of the jetting device (“values for the characteristic value Cv and temperature Tmp are associated with each other”: paragraph 57 & Fig. 11).
Regarding claim 4:
	Takano et al.’s modified method comprises all the limitations of claim 1, and also that the actuators in the ejection units are utilized as sensors for monitoring the sub-threshold pressure waves in the individual ejection units (paragraph 53 & Figs. 9-10).
Regarding claim 6:
	Takano et al.’s modified method comprises all the limitations of claim 1, and also that the jetting device is an ink jet printer (paragraph 36 & Fig. 1).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2012/0249638 A1) in view of Kanzawa (US 9527279 B2).
Regarding claim 5:
	Takano et al. disclose all the limitations of claim 1, but do not expressly disclose that the indicator is a decay time constant of the sub-threshold pressure wave decaying in the cavity.
However, Takano et al. do disclose that the indicator is a decay ratio of the sub-threshold pressure wave decaying in the cavity (paragraph 56), and that the indicator may be any value that reflects the characteristics of the ink (paragraph 72).
	Further, Kanzawa disclose a process of monitoring a sub-threshold pressure wave (Fig. 12) and calculating an indicator that is a decay time constant of the sub-threshold pressure wave decaying in a cavity (damping ratio ζ acts as a decay time constant: see Expression 1 in col. 8).
	Because Takano et al. approves the use of any indicator that reflects the characteristics of the ink, it would have been obvious to utilize the decay time constant indicator taught by Kanzawa in place of that taught by Takano et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shinkawa et al. (US 2012/0206518 A1) disclose a method of monitoring sub-threshold pressure waves for a plurality of ejection units (paragraph 91) in which the sub-threshold pressure waves are compared to benchmark/reference pressure waves (PWg/SWg) set at the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853